Citation Nr: 1501498	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a dental disability due to dental trauma to the gums, jaw, and teeth

2.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disability.

3.  Entitlement to service connection for a dental disability due to dental trauma to the gums, jaw and teeth, for compensation and treatment purposes.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Board notes that in the September 2009 rating decision, service connection for posttraumatic stress disorder (PTSD) was also denied and the Veteran had perfected an appeal as to that issue via a VA form 9 in February 2010.  Subsequently, in a July 2013 rating decision, service connection for PTSD was granted.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal. 

Although the RO reopened the previously denied claims for service connection for a  dental disability and a neck disability in the September 2009 rating decision, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a dental disability for compensations purposes and for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A May 2003 rating decision denied service connection for dental and neck disabilities.   The Veteran did not appeal the decision, and that decision is final.

2.  The evidence received subsequent to the May 2003 final denial of the claims for service connection for dental and neck disabilities is new, and is also material because it raises a reasonable possibility of substantiating the claims.

3.  The Veteran is in receipt of a TDIU, thereby making him eligible for class IV VA outpatient dental treatment


CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying  the claims for service connection for a dental disability and a neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  As new and material evidence has been received since the May 2003 rating decision, the requirements to reopen the claims for service connection for a dental disability and a neck disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for class IV VA outpatient dental treatment are met. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A May 2003 rating decision denied service connection for a dental disability and for a neck disability.  At that time, service treatment records showed that the Veteran ran into a pole on an obstacle course and cut his lip.  There was no evidence of dental trauma or a neck disability related to service.  

The evidence of record at the time of the May 2003 rating decisions included the Veteran's service medical and dental records and his lay statements.
 
The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  Therefore, the May 2003 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2014).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final May 2003 rating decision includes an additional statement from the Veteran as to hitting his head face first on poles in service and being thrown back into metal while sitting on a fork lift, causing a head injury that required stitches to the back of his head; a February 2009 letter from L. M. Okubo, M.D., stating that the Veteran injured his upper jaw and gums in boot camp and that the Veteran 's neck pain clearly began in service; a January 2010 letter from J. Han, D.D.S. that the Veteran had myofacial pain that could be related to the jaw injury the Veteran received in service; and VA medical records showing the Veteran had cervical spine degenerative disc disease.  The new evidence suggests that the Veteran may have suffered trauma to his upper jaw, gums, and/or neck in service, and shows a current diagnosed cervical spine disability, evidence that relates to an unestablished fact necessary to substantiate each of the claims.  For the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening each of the claims has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claims for service connection for a dental disability and a neck disability are reopened.

Dental Treatment

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2014).  A claim of service connection for a dental disability is also a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302 (1993).

Various categories of eligibility exist for VA outpatient dental treatment.  They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter r 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2014).

In this case, the Veteran has been granted a total, 100 percent disability rating for compensation purposes due to individual unemployability due to service-connected disability, effective July 22, 2013.  Thus, he meets the requirement for class IV VA outpatient dental treatment and is thereby entitled to receive any needed dental treatment.  38 C.F.R. § 17.161(h) (2014).  Therefore, the appeal is granted to that extent only.
ORDER

As new and material evidence has been received to reopen a claim for service connection for a dental disability due to dental trauma, for compensation and treatment purposes, the claim is reopened and the appeal is granted to that extent only. 

As new and material evidence has been received sufficient to reopen a claim for service connection for a neck disability, the claim is reopened and the appeal is granted to that extent only.

Entitlement to class IV VA outpatient dental treatment is granted.


REMAND

With regard to the claim for service connection for a neck disability, service medical records show that the Veteran ran into a pole on the obstacle course in January 1966 and cut his lip.  Thereafter, in June 1966, the Veteran was seen for episode of peripheral vision disturbance, memory loss, disorientation, and numbness of the right upper extremity.  It was noted that the Veteran fell on his face during boot camp and was briefly unconscious.  The Veteran also had headaches, for which he is currently service-connected.  An August 2008 x-ray of the cervical spine revealed moderate degenerative joint disease.  Although the Veteran has submitted a letter from a private medical physician stating that the Veteran's neck pain clearly began in service, that opinion with a discussion of the complete evidence of record and rationale is incomplete and thus inadequate.  To date the Veteran has not been provided a VA medical examination of the neck disability, and in view of the evidence, the Board finds it necessary to schedule the Veteran for a VA examination regarding the nature, extent, and etiology of any neck disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for a dental disability, service medical records show that the Veteran ran into a pole on the obstacle course in January 1966 and cut his lip.  Dental records show that he received sutures to the lip in the area of teeth 7 and 8.  It appears that the sutures were removed a few days later.  In a February 2009 letter, Dr. Okubo stated that the Veteran injured his upper jaw and gums.  In a January 2010 letter, Dr. Han stated that the Veteran had myofacial pain that could be related to the jaw injured the Veteran received in service.  The Veteran asserts that he has a jaw condition due to dental trauma in service, such as in the November 2008 claim.   To date the Veteran has not been provided a VA examination of the claimed dental disability, and in view of the evidence, the Board finds it necessary to schedule the Veteran fir a VA medical examination regarding the nature, extent, and etiology of any dental disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran a notice letter pertaining to the claim for service connection for a dental disability for compensation purposes.  The letter should request the Veteran to identify all sources of dental treatment since separation from active duty, and to furnish authorization for VA to obtain all outstanding dental records.   Specifically, from Dr. Han, and from Sunshine Dental, as indicated in the Veteran's September 2009 notice of disagreement.  

2.   Obtain all outstanding VA medical records.

3.  Then, schedule the Veteran for a VA examination to assess the etiology of any diagnosed neck disability.  The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, post-service VA and private medical records, and the February 2009 private medical opinion.  Specifically, the examiner's opinion should address whether it is as likely as not (50 percent probability or greater) that a neck disability first manifested in service or within a year after discharge, or is otherwise related to active service, to include when the Veteran ran into a pole on an obstacle course and when he fell on his face during boot camp and was briefly unconscious.  The examiner must consider the Veteran's lay statements that he hurt his neck in service and that he had a continuity of neck symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule the Veteran for a VA dental examination. The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner is specifically asked: (a) to discuss the status of the Veteran's dental condition at the time of entrance into service; (b) to explain the dental treatment the Veteran received while on active duty as noted in the service dental records (to include any observations made by examiners); and (c) to opine as to whether there it is at least as likely as not (a 50 percent or greater probability) that the Veteran incurred dental trauma or injury in service.  In providing the above opinions, the examiner is requested to discuss the Veteran's contentions and other opinions of record.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


